Opinion
Per Curiam,
Fred Jordan on November 2, 1950 pleaded guilty to a charge of murder before a three-judge court, which fixed his guilt at first-degree and sentenced him to life imprisonment. On March 13, 1967 he filed a post-con*327viction hearing petition, “in relation to his unintelligent plea of guilty for the above charge of murder, and not being properly advised at no time during the trial proceedings that he had the fundamental right to appeal his conviction and sentence to the higher tribunal.” A hearing followed at which his trial counsel appeared and testified with respect to the circumstances surrounding the petitioner’s plea of guilty. Counsel’s testimony clearly showed that a proper investigation had been made by him into all the facts of the case, including the cause of the victim’s death, and that Jordan voluntarily decided to plead guilty after all the alternatives were explained to him by counsel, the possibility of the death penalty being existent since the crime involved a killing during the course of a robbery. The court below chose to believe the testimony of trial counsel, which testimony was, for the most part, documented by trial counsel’s file, and dismissed the petition.
At the hearing on the post-conviction hearing, the defendant presented no evidence that he was not informed or not aware of his right to appeal.
We find no error in the lower court’s dismissal of the petition, and its order is affirmed.
Mr. Justice Cohen took no part in the consideration or decision of this case.